Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/29/2021 and 02/09/2022 are being considered by the examiner.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “170a” has been used to designate both left and right guide notches in Figure 1, but in the Figure 4 shows “170a” and “170b”.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
Misnumbered claims 1-22 should be renumbered 20-41.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites “the connection arrangement includes a magnet”. There is insufficient antecedent basis for these limitations in the claim. See Applicant’s specification, para. 31 “the one or more mating arrangements includes a magnet”.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Jacobs (US 10350775) in view of Ireland (US 6195896).
Regarding claim 1, Jacobs shows a utility knife (Figures 1-3a-c), comprising:
a handle (205, Figure 2)
a head unit (Figure 3H) attached to a first end of the handle at, the head unit including a blade support component (Figures 5C and 5G); said head unit position forwardly of a second end of said handle (Figure 1);
a blade (125, Figure 1) attached to the blade support component and having a cutting edge (126); and,
a first outer guide and a second outer guide  (parts 544a, 545a, Figure 5C) fixed on the blade support component in opposing relation to one another, the first and second outer guide adapted a) at least partially to support the blade adjacent an outside edge thereof  (Figure 3H) and/or b) at least partially form a respective first guide notch and second guide notch (330h and  335h, Figure 3H).
However, Jacobs fails to shows first and second handle parts of the handle that connect via a hinged connection arrangement to form a storage cavity for containing replacement blades, as set forth in the claim.
Ireland shows a utility knife (Figures 1-3), comprising:
a handle (Figure 1) including a first handle part (12) and a second handle part (11), each of the first handle and second handle parts having a first end (a cutting head), a second end (where a pivot pin 13 is), and an outer surface (Figure 1);
a hinged connection arrangement (13, Figure 1 and see https://www.merriam-webster.com/dictionary/hinge that is a flexible ligamentous joint) connecting the first and second handle parts adjacent the second ends thereof, the first and second handle parts being rotatable about the hinged connection arrangement between a closed position and an open position (Figures 1-3);
an interior cavity defined by an inner surface of the first and second handle parts, the interior cavity including a storage cavity configured to store one or more replacement blades (see Figure 1 and Col. 3, lines 15-16, a recess for spare blades and a recess 32, and Col. 4, lines 34-38, a recess 40, a recess 42);
a head unit (18, 19, 39, Figure 1) attached to the first handle part adjacent the first end thereof, the head unit including a blade support component (27); said head unit position forwardly of said second end of said first handle part (Figure 1);
a blade (19) attached to the blade support component and having a cutting edge (26).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to have modified the knife of Jacobs  to have first and second handle parts of the handle that connect via a hinged connection arrangement to form a storage cavity for containing replacement blades, as taught by Ireland, in order to allow to spare blades can be kept with the handle of the knife, instead of a separating storage.
Regarding claim 3, the modified knife of Jacobs shows that the blade support component is configured to orient said blade in a perpendicular relation to a central axis of said handle (Figures 1-2 of Jacobs).
Regarding claim 4, the modified knife of Jacobs shows that said interior cavity comprises one or more cavity projections (Figure 1 of Ireland) configured to divide said interior cavity into a plurality of sub-cavities, one of said sub-cavities forming a storage cavity for storing said one or more replacement blades (the recess 32 and the recess for spare blade as disclosed Col. 3, lines 15-18 of Ireland), said storage cavity including a retaining arm (a spring arm 30) that is attached to the inner surface of said first handle part, said retaining arm is configured to exert a force on one or more of said replacement blades stored in said storage cavity to maintain the plurality of replacement blades located in said interior cavity (Figure 1 of Ireland below).


    PNG
    media_image1.png
    462
    767
    media_image1.png
    Greyscale



Claim 2, 6-8, 11, 13 are rejected under 35 U.S.C. 103 as being unpatentable over Jacobs in view of Ireland and further in view of Clearman (US 8701295).
Regarding claim 2, the modified knife of Jacobs shows all of the limitations as stated above except a resilient and flexible guide disposed adjacent the first end of the first handle part, said flexible guide configured to engage a portion of a material as the material is fed into said first guide notch to facilitate at least partially guiding at least a portion of the material in said first guide notch and to cause at least a portion of the material to engage at least a portion of said cutting edge of said blade.
Clearman shows a utility knife (600, Figures 6a-f) including a handle (Figure 6a, reproduced herein below) which has a first and second end, a head unit (parts 625, 605) attached to the handle and including a first guide notch (a cutting slot 620), a blade (125) attached to the head unit, and a first resilient and flexible guide (a pressure body 61, Col. 9, lines 11-13 recites “the pressure body 615 flexing, bending or deforming in response to a substrate 190 being cut within the cutter slot 620”) disposed adjacent a first end of the first handle part and at least partially positioned in said first guide notch (Figure 6a below);
wherein said first resilient and flexible guide is configured to engage a portion of said sheet of material as said sheet of material is fed into said first guide notch to facilitate at least partially guiding at least a portion of said sheet of material in said first guide notch and to cause at least a portion of said sheet of material to engage at least a portion of said blade (Figures 6a-f show an inward slope portion of the pressure body 615 in the slot 620 and Col. 9, lines 11-13 recites “the pressure body 615 flexing, bending or deforming in response to a substrate 190 being cut within the cutter slot 620” that causes at least a portion of said sheet of material to engage at least a portion of said blade ).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to have modified each notch of the knife of Jacobs  to have a resilient and flexible guide, as taught by Clearman, in order to help pressing a sheet of material to engage at least a portion of said blade during cutting.


    PNG
    media_image2.png
    837
    778
    media_image2.png
    Greyscale

Regarding claims 6-7, Jacobs shows all of the limitations as stated above including a first guide notch formed between at least a portion of said first handle part  and at least a portion of said head unit (235 of Figure 2 of Jacobs) and said blade support component configured to orient said blade in a perpendicular relation to a central axis of said handle (see the discussion in claim 3 above) except a resilient and flexible guide. 
See Ireland’s reference above for a blade storage.
See the discussion Clearman’s refence above.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to have modified the knife of Jacobs  to have two handle halves for a blade storage, as taught by Ireland, in order to allow to spare blades can be kept with the handle of the knife, instead of a separating storage and a resilient and flexible guide, as taught by Clearman, in order to help pressing a sheet of material to engage at least a portion of said blade during cutting.
Regarding claim 8, the modified knife of Jacobs shows all of the limitations as stated above. See the discussion in claim 4 above.
Regarding claim 11, the modified knife of Jacobs shows that a mating arrangement (Figure 3 of Ireland, there are two handle halves mating together) is located on said first and second handle parts, said mating arrangement on said second handle part includes a mating projection (figure 3 of Ireland below) on said inner surface of said second handle part, said mating arrangement on said first handle part includes a recess on the inner surface of said first handle part, said mating projection configured to enter said recess when said first and second handle parts are in said closed position.

    PNG
    media_image3.png
    223
    536
    media_image3.png
    Greyscale

Regarding claim 13, the modified knife of Jacobs shows all of the limitations as stated above including first and second guide notches (Figures 1-2 of Jacobs) each having a front entrance and a back end (Figures 1-2 of Jacobs); said blade removably attached to said blade support component (Col. 1, line 54 of Jacobs); said front entrances of said first and second guide notches each having a width that is greater that a width of said back end of said first and second guide notches (Figure 3H of Jacobs, is it depends how the front entrance is measured. For examples, it measures from a tip of the part 319h to the handle, the entrance is much greater than the back end where the cutting edge 326h); a majority of a longitudinal length of said first and second guide notches having a greater width than said back end of said first and second guide notches (Figure 3H of Jacobs); said first resilient and flexible guide is at least partially positioned in said first guide notch (see Figure 6a of Clearman above), a second resilient and flexible guide is at least partially positioned in said second first guide notch (see Figure 6a of Clearman above).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Jacobs in view of Ireland and further in view of Bailey (US 5806189).
Regarding claim 5, as best understood, the modified knife of Jacobs shows all of the limitations as stated above including a mating  connection arrangement (Figure 3 of Ireland, the edges of two handle halves are perfectly matched), but the modified knife of Jacobs fails to show a magnet disposed at or adjacent to said first ends of at least one of said first and second handle parts.
Bailey teaches a utility knife (Figures 1-2) including a housing (handle 2) that has two handle cases (10, 20) which each has first and second ends, wherein one of the cases has a magnet (73, Figure 1 and Col. 3, lines 33-40) adjacent to the first ends of the handle cases (near a blade 51 of a cutting head, Figure 1).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to have modified the handle of the modified knife of Jacobs to have a magnet adjacent to the first ends of the handle cases, as taught by Bailey, in order to allow to the handle parts to attract to each other and hold them in a closed position (Col. 3, lines 33-40 of Bailey).
Claims 9-10, 12, 14-22 are rejected under 35 U.S.C. 103 as being unpatentable over Jacobs in view of Ireland, Clearman, and Bailey.
Regarding claims 9-10, the modified knife of Jacobs shows all of the limitations as stated above except a magnet disposed at or adjacent to said first ends of at least one of said first and second handle parts.
Bailey teaches a utility knife (Figures 1-2) including a housing (handle 2) that has two handle cases (10, 20) which each has first and second ends, wherein one of the cases has a magnet (73, Figure 1 and Col. 3, lines 33-40) adjacent to the first ends of the handle cases (near a blade 51 of a cutting head, Figure 1).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to have modified the handle of the modified knife of Jacobs to have a magnet adjacent to the first ends of the handle cases, as taught by Bailey, in order to allow to the handle parts to attract to each other and hold them in a closed position (Col. 3, lines 33-40 of Bailey).
Regarding claim 12, the modified knife of Jacobs shows all of the limitations as stated above. See the discussion in claim 11 above.
Regarding claim 14, the modified knife of Jacobs shows all of the limitations as stated above including first and second guide notches (Figures 1-2 of Jacobs) each having a front entrance and a back end (Figures 1-2 of Jacobs); said blade removably attached to said blade support component (Col. 1, line 54 of Jacobs); said front entrances of said first and second guide notches each having a width that is greater that a width of said back end of said first and second guide notches (Figure 3H of Jacobs, is it depends how the front entrance is measured. For examples, it measures from a tip of the part 319h to the handle, the entrance is much greater than the back end where the cutting edge 326h); a majority of a longitudinal length of said first and second guide notches having a greater width than said back end of said first and second guide notches (Figure 3H of Jacobs); said first resilient and flexible guide is at least partially positioned in said first guide notch (see Figure 6a of Clearman above), a second resilient and flexible guide is at least partially positioned in said second first guide notch (see Figure 6a of Clearman above).
Regarding claim 15, the modified knife of Jacobs shows all of the limitations as stated in the claims above.
Regarding claim 16, the modified knife of Jacobs shows that each of said first and second resilient and flexible guides has an arcuate shape along a majority of a length of each of said first and second resilient and flexible guides, each of said first and second resilient and flexible guides only connected to one of said first and second handle parts (Figure 6a of Clearman above).
Regarding claims 17-18, the modified knife of Jacobs shows all of the limitations as stated in claim 4 above.
Regarding claims 19-20, the modified knife of Jacobs shows all of the limitations as stated in claim 11 above.
Regarding claims 21-22, the modified knife of Jacobs shows that said width of said front entrance of said first and second guide notches is at least 25% greater than said width of the back end of the first and second guide notches, a majority of said width of said first and second guide notches between said front entrance and said back end is greater than said width at said back end of said first and second guide notches (see Figure 3H of Jacobs below).


    PNG
    media_image4.png
    738
    585
    media_image4.png
    Greyscale

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHAT CHIEU Q DO whose telephone number is (571)270-1522. The examiner can normally be reached 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SEAN MICHALSKI can be reached on 571-272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NHAT CHIEU Q DO/Primary Examiner, Art Unit 3724                                                                                                                                                                                                        5/18/2022